Exhibit 10.1
 
 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER, dated as of October 27, 2009 (the "Agreement"),
between DK Investors, Inc., a New York corporation (the "Corporation"), and
Resource Acquisition Group, Inc., a Nevada corporation (the "Subsidiary").
 
WITNESSETH:
 
WHEREAS, the Subsidiary desires to acquire all the assets, and to assume all of
the liabilities and obligations, of the Corporation by means of a merger of the
Corporation with and into the Subsidiary, with the Subsidiary being the
surviving corporation (the "Merger");


WHEREAS, the Subsidiary is a wholly-owned subsidiary of the Corporation;
 
WHEREAS, Section 92A.200 of the Nevada Revised Statutes ("Nevada Law") and
Section 907 of the New York Business Corporation Law (the "NYBCL"), authorize
the merger of a New York corporation into a Nevada corporation;
 
WHEREAS, the Subsidiary shall be the surviving entity (the "Surviving
Corporation") and continue its existence as a Nevada corporation; and
 
WHEREAS, the stockholders and Board of Directors of the Corporation and the
Subsidiary have approved this Agreement and the consummation of the Merger.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
THE
MERGER
SECTION 1.01. The Merger.
 
(a) At the Effective Time (as defined below), the Corporation shall be merged,
the separate existence of the Corporation shall cease and the Surviving
Corporation shall be the surviving entity and continue its existence as a Nevada
corporation.
 
(b) The Merger shall become effective on the date that a Certificate of Merger
with respect to the Merger, substantially in the form attached hereto as Exhibit
A, is accepted for filing by the Office of the Secretary of State of Nevada (the
"Effective Time") and all other filings or recordings required by the Nevada
Revised Statutes and the New York Business Corporation Law in connection with
the Merger are made.
 
SECTION 1.02. Merger Consideration.At the Effective Time, the holders of the
Corporation's common stock, par value $0.0001 per share which shall be issued
and outstanding immediately prior to the Effective Time shall be converted into
issued and outstanding shares of the Surviving Corporation's common stock, par
value $0.0001 per share at the exchange ratio of one (1) share of the Surviving
Corporation's common
 
1

--------------------------------------------------------------------------------


 
stock for every two hundred (200) shares of the Corporation's common stock, and
from and after the Effective Time, the holders of all said issued and
outstanding shares of stock of the Corporation shall automatically become
holders of shares of the Surviving Corporation, whether or not certificates
representing said shares are then issued and delivered.
 
ARTICLE II THE SURVIVING
CORPORATION
 
SECTION 2.01. By-Laws; Certificate of Incorporation. The certificate of
incorporation of the Subsidiary, as in effect immediately prior to the Effective
Time, shall be the certificate of incorporation of the Surviving Corporation
unless and until thereafter amended in accordance with its terms and applicable
law. The By-Laws of the Subsidiary as in effect immediately prior to the
Effective Time shall be the By-Laws of the Surviving Corporation unless and
until thereafter amended in accordance with applicable law.
 
At the Effective Time the name of the Surviving Corporation shall be Resource
Acquisition Group, Inc.
 
ARTICLE III TRANSFER AND
CONVEYANCE OF ASSETS AND
ASSUMPTION OF LIABILITIES
 
SECTION 3.01. Transfer, Conveyance and Assumption. At the Effective Time, the
Subsidiary shall continue in existence as the Surviving Corporation, and without
further transfer, succeed to and possess all of the rights, privileges and
powers of the Corporation, and all of the assets and property of whatever kind
and character of the Corporation shall vest in the Surviving Corporation without
further act or deed; thereafter, the Surviving Corporation, shall be liable for
all of the liabilities and obligations of the Corporation, and any claim or
judgment against the Corporation may be enforced against the Surviving
Corporation in accordance with Section 92A.200 of the Nevada Law and Section 907
of the NYBCL.
 
SECTION 3.02. Further Assurances. If at any time the Subsidiary shall consider
or be advised that any further assignment, conveyance or assurance is necessary
or advisable to vest, perfect or confirm of record in the Surviving Corporation
the title to any property or right of the Corporation, or otherwise to carry out
the provisions hereof, the proper representatives of the Corporation as of the
Effective Time shall execute and deliver any and all proper deeds, assignments,
and assurances and do all things necessary or proper to vest, perfect or convey
title to such property or right in the Surviving Corporation, and otherwise to
carry out the provisions hereof.
 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.01. Authorized Person. John C. Leo, Director, President and Chief
Executive Officer of the Corporation, shall be authorized, at such time at his
sole discretion as he deems appropriate to execute, acknowledge, verify,
deliver, file and record, for and in the name of the Corporation any and all
documents and instruments including, without limitation, the certificate of
incorporation of the Surviving Corporation and the Certificate of Merger, and
shall
 
2

--------------------------------------------------------------------------------


 
do and perform any and all acts required by applicable law which the Surviving
Corporation deems necessary or advisable, in order to effectuate the Merger.
 
SECTION 4.02. Survival of Representations and Warranties. The representations
and warranties and agreements contained in any certificate or other writing
delivered pursuant hereto shall not survive the Effective Time or the
termination of this Agreement.
 
SECTION 4.03. Amendments; No Waivers,
 
(a) Any provision of this Agreement may, subject to applicable law, be amended
or waived prior to the Effective Time if, and only if, such amendment or waiver
is in writing and signed by the Corporation and the Subsidiary.
 
(b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 4.04. Integration. All prior or contemporaneous agreements, contracts,
promises, representations, and statements, if any, between the Subsidiary and
the Corporation, or their representatives, are merged into this Agreement, and
this Agreement shall constitute the entire understanding between the Subsidiary
and the Corporation with respect to the subject matter hereof.
 
SECTION 4.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto.
 
SECTION 4.06. Governing Law. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Nevada, without reference
to principles of conflicts of law
 
SECTION 4.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received the
counterpart hereof signed by the other party hereto.
 
[Signature Page Follows]
 
 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.
 
DK INVESTORS, INC.
A New York Corporation
   
By:
/s/  John C. Leo
 
Name:  John C. Leo
 
Title:  Director, President and CEO
   
RESOURCE ACQUISITION GROUP, INC.
A Nevada Corporation
   
By:
/s/  John C. Leo
 
Name:  John C. Leo
 
Title:  Director, President and CEO

 
 



 
3

--------------------------------------------------------------------------------

 



 
EXHIBIT A CERTIFICATE OF MERGER
 
 
 
 
 
 
 
 
 
4

 
